 1   Stuart M. Richter (CA 126231)
 2   stuart.richter@kattenlaw.com
     Gregory S. Korman (CA 216931)
 3   gregory.korman@kattenlaw.com
 4   Paul A. Grammatico (CA 246380)
     paul.grammatico@kattenlaw.com
 5   KATTEN MUCHIN ROSENMAN LLP
     515 S. Flower St., Suite 1000
 6
     Los Angeles, CA 90071-2212
 7   Telephone: 213.443.9017
     Facsimile: 213.443.9001
 8
 9   Attorneys for Defendant HSBC Mortgage Services Inc., erroneously sued as
     HSBC Holdings, PLC
10
                        UNITED STATES DISTRICT COURT
11
                      EASTERN DISTRICT OF CALIFORNIA
12
                                      FRESNO DIVISION
13
14   DEBORAH BAREFIELD, as                          Case No. 1:18-cv-00527-LJO-JLT
15   Administrator of the Estate of Thomas          Chief Judge Lawrence J. O'Neill
     W. Hatch,
16                                                  Order Dismissing HSBC Mortgage
17              Plaintiff,                          Services Inc. with Prejudice
18        V.
                                                    Complaint Filed:      March 16, 2018
19   HSBC HOLDINGS, PLC;                            FAC Filed:            March 26, 2018
     CALIBER HOME LOANS, INC.,                      SAC Filed:            August 16, 2018
20                                                  Removal Date:         April 18, 2018
     SUMMIT PROPERTY
21   MANAGEMENT, INC., a California
     corporation; and DOES 1-20,
22
     inclusive.
23
                Defendants.
24
25
26
27
28
30
31                           O RDER DISMISSING HSBC MORTGAGE SERVICES INC .
 1                                          ORDER
 2         The Court issued a Memorandum of Decision and Order RE Motions to
 3   Dismiss and Motion to Expunge Notice of Pendency of Action or Require a Bond. In
 4   that Decision and Order, the Court, among other rulings, granted HSBC’s Motion to
 5   Dismiss the Second Amended Complaint without leave to amend as to every claim
 6   alleged against HSBC (one, two, five, and six). Accordingly, the Court, having granted
 7   without leave to amend HSBC’s entire motion to dismiss, and good cause appearing
 8   therefore, hereby dismisses HSBC from this action with prejudice.
 9
     IT IS SO ORDERED.
10
11      Dated:   November 9, 2018                      /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30
                                                 1
31                         O RDER DISMISSING HSBC MORTGAGE SERVICES INC .
